IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JARED TAVAR ANDERSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4867

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Escambia County.
Jennie Kinsey, Judge.

Andy Thomas, Public Defender, and William Pafford, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.




WOLF, J.

      Appellant raises two issues on appeal. We find only one issue has merit; we

agree with appellant that the trial court erred when it failed to enter a written order

adjudicating appellant competent to proceed before allowing appellant to represent

himself in a bench trial. Therefore, we AFFIRM appellant’s judgment and
sentence, but REMAND for the trial court to enter a written order of competency

nunc pro tunc. Mullens v. State, 197 So. 3d 16, 37 (Fla. 2016).

LEWIS and WETHERELL, JJ., CONCUR.




                                         2